Case 1:21-mc-00141-CFC Document 1-9 Filed 04/19/21 Page 1 of 2 PageID #: 235




                                CERTIFICATE OF SERVICE

       This is to certify that on April 19, 2021, I caused a true and correct copy of the foregoing

Motion to Quash or Modify Subpoenas to be delivered electronically and/or by USPS mail on the

following:

Garland S. Cassada (NC Bar No. 12352)
Richard C. Worf, Jr. (NC Bar No. 37143)
Stuart L. Pratt (NC Bar No. 43139)
ROBINSON, BRADSHAW & HINSON,
P.A. 101 North Tryon Street, Suite 1900
Charlotte, North Carolina 28246
Telephone: (704) 377-2536
Facsimile: (704) 378-4000
E-mail:gcassada@robinsonbradshaw.com
       rworf@robinsonbradshaw.com
       spratt@robinsonbradshaw.com

Gregory M. Gordon (TX Bar No. 08435300)
JONES DAY
2727 North Harwood Street, Suite 500
Dallas, Texas 75201
Telephone: (214) 220-3939
Facsimile: (214) 969-5100
E-mail: gmgordon@jonesday.com

Jeffrey B. Ellman (GA Bar No. 141828)
JONES DAY
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309
Telephone: (404) 581-3939
Facsimile: (404) 581-8330
E-mail: jbellman@jonesday.com

Cary Ira Schachter (TX 17719900)
Raymond P. Harris, Jr. (TX 09088050)
 Erin A. Therrian (TX 24072524)
SCHACHTER HARRIS, LLP
909 Lake Carolyn Parkway, Suite 1775
Irving, Texas 75039
Telephone: (214) 999-5700
E-mail:cschachter@shtriallaw.com
        rharris@shtriallaw.com
Case 1:21-mc-00141-CFC Document 1-9 Filed 04/19/21 Page 2 of 2 PageID #: 236




       etherrian@shtriallaw.com

Attorneys for Bestwall, LLC

                                         /s/ Beth Moskow-Schnoll
                                         Beth Moskow-Schnoll (DE No. 2900)




                                     2
